DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.
Response to Amendment
Claims 1 and 3-9 are currently pending. Claim 1 has been amended. Claim 2 has been cancelled. Claim 1 has been amended to overcome the objection and 35 U.S.C. 112(b) rejection set forth in the Final Rejection mailed on 15 September 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not both ABTT terminuses. For example, [0283] of the PGPUB only mentions that the temperature of one ABTT terminus is measured. Claims 3-9 are further rejected due to their dependency to claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3, 4, and 6-9 are further rejected due to their dependency to claim 1.
Claim 1 recites the limitation “at least one ABTT terminus” in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “a left and a right Abreu brain thermal tunnel (ABTT) terminus” in lines 4-5. Examiner suggests amending the limitation to recite “at least one of the ABTT terminuses” to properly refer back to the two ABTT terminuses recited in lines 4-5.
Claim 1 recites the limitation “at least one ABTT terminus” in lines 11, 16, and 17. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to 
Claim 1 recites the limitation “by at least one of the temperature sensors” in lines 14-15. There is insufficient antecedent basis for this limitation in the claim. This limitation does not provide clarification that there is a respective temperature sensor for each ABTT terminus. Examiner suggests amending the limitation to recite “by its respective temperature sensor.”
Claim 1 recites “application of heat or removal of heat” in line 16. It is unclear how heat could be removed, as one of ordinary skill in the art would understand that heat could only be reduced. Clarification is requested.
Claim 5 recites “wherein the predetermined temperature is determined from a baseline temperature.” However, this does not provide further limitation on the claimed invention. Furthermore, claim 5 does not state what structural element determines the predetermined temperature from the baseline temperature. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu ‘605 (US Pub No. 2009/0105605 – previously cited) in view of Gibbs et al. ‘526 (US Patent No. 5,871,526 – previously cited).
Regarding claim 1, Abreu ’605 teaches an apparatus for modifying a temperature of a brain, the apparatus comprising:
a pair of temperature sensors, each one of the pair of temperature sensors positioned and configured to measure a temperature of a respective one of a left and a right Abreu brain thermal tunnel (ABTT) terminus located between an eyebrow and an eye, and each one of the pair of temperature sensors configured to transmit (via transmitter 234, 252, 264, 278, 288, 310, 332, 370, 372, 398, 472) temperature signals representative of the temperature of the respective ABTT terminus (Figs. 22A-34, 54B sensors 202, 240, 260, 270, 299, 300, 308, 316, 350, 356, 396, 401, 710);
a processor configured to receive the temperature signals from the temperature sensors, to analyze the temperature signals, and to determine a condition from the temperature signals (Figs. 22A-34 receiving unit 238, processor 241, processing device 286, 344, computer 1526 and [0655], [0680]); and
a temperature modification device positioned and configured to apply heat only to at least one ABTT terminus or to reduce heat only from at least one ABTT terminus (Fig. 60A dual BTT thermal pad or BTT cold/hot pack 790 and [0611]-[0615], Fig. 66 bags 872, 874 and [0629]; It is noted that the BTT thermal pad can also be any device for heating or overheating or for cooling, including electrical, chips, semiconductor, polymers, and the like known in the art, as mentioned in [0621]), wherein the condition is determined from a temperature gradient between the left and right ABTT terminuses ([0680]; significant differences between the left and right BTT can indicate a pathological central nervous system condition).

Gibbs et al. ‘526 teaches setting a predetermined temperature of the skin, such as 40 degrees Fahrenheit. If a skin sensor measures the temperature of the skin to be 43 degrees Fahrenheit, a microprocessor would signal a thermoelectric cooler to reduce the temperature of a temperature control fluid by a certain amount. The skin sensor will continue to send signals to the microprocessor indicating skin temperature, such that when the skin temperature is reduced to 40 degrees Fahrenheit. The microprocessor will continuously signal the thermoelectric cooler to increase or decrease the cooling effect accordingly to maintain the skin’s temperature at 40 degrees Fahrenheit for a predetermined period (Column 7 Line 16 – Column 9 Line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature modification device of Abreu ‘605 to include applying heat only to at least one ABTT terminus or to removing heat only from at least one ABTT terminus, in response to the determination of the condition, until a predetermined temperature of the human body is measured at the at least one ABTT terminus by at least one of the temperature sensors, the temperature modification device being configured to control application of heat or removal of heat only at the at least one ABTT terminus to obtain the predetermined temperature of the human body as measured at the at least one ABTT terminus for a predetermined period of time as Gibbs et al. ‘526 
Regarding claims 3-8, Abreu ‘605 in view of Gibbs et al. ‘526 teaches all of the elements of the current invention as mentioned above except for:
wherein the predetermined temperature is at least 37.5 degrees Celsius (claim 3);
wherein the predetermined period is at least ten minutes (claim 4);
wherein the predetermined temperature is determined from a baseline temperature (claim 5);
wherein the predetermined temperature is 37.2 degrees Celsius and the predetermined period is greater than or equal to 10 seconds (claim 6);
wherein the predetermined temperature is less than or equal to 36.2 degrees Celsius and the predetermined period is at least two minutes (claim 7); and
wherein the predetermined temperature is less than or equal to 36.0 degrees Celsius and the predetermined period is at least two minutes (claim 8).
Gibbs et al. ‘526 teaches a temperature control unit that allows a doctor and other professionals to preset the temperature control unit for any temperature, any number of cycles, and any length of time for a patient (Column 12 Line 65 – Column 13 Line 20) based on the patient’s needs (Column 7 Lines 34-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Abreu ‘605 in view of Gibbs et al. ‘526 to include setting the predetermined temperature and predetermined period to any value as it would be a matter of routine optimization to choose the predetermined temperature and predetermined period (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Regarding claim 5, because the claim does not specify any structural element of the claimed apparatus that determines the predetermined temperature from a baseline temperature, a human/use configuring or building the claimed apparatus could determine the predetermined temperature from a baseline temperature.
Regarding claim 9, Abreu ‘605 teaches wherein each of the temperature sensors is sized and dimensioned to interface with the ABTT terminus ([0061]).
Response to Arguments
Applicant argues that Gibbs et al. ‘526 does not detect, treat, or prevent conditions such as seizures, stroke, heart attack, heart disease, Alzheimer ’s Disease, Parkinson’s Disease, multiple sclerosis, and cancer. Examiner respectfully disagrees, as Column 7 Lines 16-21 mentions that multiple sclerosis could be treated. Furthermore, Applicant is arguing a limitation that is not in the claims, as the claims do not mention detecting, treating, or preventing of any condition. As such, Applicant’s arguments are not persuasive.
Applicant argues that neither Abreu ‘605 nor Gibbs et al. ‘526 teaches “wherein the condition is determined from a temperature gradient between the left and right ABTT terminuses.” Examiner respectfully disagrees, as [0680] of Abreu ‘605 teaches that significant differences between the left and right BTT can indicate a pathological central nervous system condition. Gibbs et al. ’526 teaches that a thermoelectric cooler will increase or decrease the temperature of the skin of a user in response to the skin temperature read by a skin sensor in order to regulate the temperature of the skin at a predetermined temperature. Of note, the claims do not recite “until a predetermined core body temperature of the human body is measured.” The claims recite “temperature of the human body.” Because skin is part of the human body, the temperature of the skin is a temperature of the human 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791